Citation Nr: 0821508	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), to include as secondary to 
service connected thoracic spine disability.  

2.  Entitlement to service connection for a psychiatric 
disorder (other than PTSD), including depression, to include 
as secondary to service connected thoracic spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The veteran had active military service from December 1983 to 
January 1987.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                  

By an August 1996 rating action, the RO denied the veteran's 
original claim for service connection for PTSD, primarily on 
the basis there was no competent evidence of a current 
diagnosis of PTSD.  That decision was not appealed and became 
final.  See 38 C.F.R. § 3.104.       

In June 2001, the veteran filed a claim for service 
connection for depression, to include as secondary to the 
service-connected thoracic spine disability.        

By a June 2002 rating action, the RO denied the veteran's 
claim for service connection for depression, to include as 
secondary to the service-connected thoracic spine disability.  
As explained below, the veteran filed a timely notice of 
disagreement (NOD) with that decision in June 2002.  

In May 2003, the veteran filed an application to reopen a 
claim for service connection for PTSD.  By a rating decision, 
dated in February 2005, the RO concluded that the previous 
denial of service connection for PTSD was confirmed and 
continued.      

A Board decision/remand in August 2004 found that the veteran 
submitted a timely NOD with the RO's June 2002 decision 
denying his claim for service connection for depression, to 
include as secondary to a service-connected thoracic spine 
disability and that the RO had failed to issue a statement of 
the case (SOC) thereafter.  The Board ordered to the RO to 
issue the SOC, which was done in July 2006.  In the SOC, the 
RO implicitly reopened the claim for service connection for 
PTSD and characterized the issues on appeal as entitlement to 
service connection for an acquired psychiatric condition, to 
include depression and PTSD.  The veteran filed a timely 
substantive appeal in July 2006.       

Regardless of the RO's action regarding reopening the 
veteran's claim for service connection for PTSD, the Board 
must independently address the issue of reopening a 
previously denied claim.  That is, whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) (the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted); 
see also Barnett v. Brown, 83 F.3d 1380 (1996).

As to the veteran's assertion that his PTSD is secondary to 
his service-connected thoracic spine disorder, which was 
initially made after the August 1996 RO decision that denied 
his original claim and became final, the Court of Appeals for 
Veterans Claims has recently held that, although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  See Robinson v. Mansfield, .No. 04-1690 (U.S. 
Vet. App. January 29, 2008).  

In February 2008, while sitting at the RO in San Diego, 
California, the veteran testified at a videoconference 
hearing before the undersigned.  During the hearing, the 
veteran submitted additional evidence and waived the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c) (2007).  A transcript of the hearing is in the 
record.  

The issues of entitlement to service connection for PTSD and 
a psychiatric disorder (other than PTSD), including 
depression, both to include as secondary to a thoracic spine 
disability, are addressed in the REMAND appended to the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an August 1996 decision, the RO denied the veteran's 
original claim of entitlement to service connection for PTSD.  
The veteran was provided notice of the decision and his 
appellate rights.  He did not appeal that decision.   

2.  Some of the evidence received since the RO's August 1996 
decision was not previously considered, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1996 RO decision, which denied the veteran's 
claim of entitlement to service connection for PTSD, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2006); 38 C.F.R. § 20.1103 (2007).   

2.  Evidence received since the unappealed August 1996 rating 
decision is new and material; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

In this case, the Board finds that, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim that is being addressed, there is no reason to 
address VCAA's duties to notify and assist on this matter.  
The reopened claim is further addressed in the remand 
appended to this decision.

II.  New and Material Claim

                                                  Law and 
Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).      

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

The veteran's original claim of entitlement to service 
connection for PTSD was denied by the RO in an August 1996 
rating action on the basis that there was no evidence of a 
current diagnosis of PTSD.  The RO also noted that the 
veteran's service medical records were negative for any 
complaints or findings of a chronic psychiatric disorder, to 
include PTSD.  The veteran was provided notice of the 
decision and his appellate rights.  He did not appeal.  
Therefore, the August 1996 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2007).  Once a decision becomes final, new 
and material evidence is required to reopen the claim which 
was denied.  38 U.S.C.A. § 5108.

In this case, the veteran's application to reopen a claim for 
service connection for PTSD was received in May 2003.  
Accordingly, the current standard for new and material 
evidence is applicable 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

                                       Factual Background and 
Analysis

The evidence of record at the time of the August 1996 rating 
action consisted of the veteran's personnel records, the 
veteran's service medical records, and VA Medical Center 
(VAMC) outpatient treatment records, dated from August 1987 
to January 1988, and from April 1991.  

The veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Army from December 1983 to January 1987, with 1 
year, 7 months, and 4 days of foreign service.  The veteran's 
Military Occupational Specialty (MOS) was as a motor 
transport operator, and he received the Overseas Service 
Ribbon, Army Service Ribbon, and the Good Conduct Medal.  

The veteran's personnel records reflect that he served in 
Germany from July 1984 to February 1986.  

The veteran's service medical records show that he was seen 
for marital problems in April 1986.  It was noted that the 
veteran's wife was requesting a divorce which was causing the 
veteran to be depressed.  The mental status evaluation was 
within normal limits.  The assessment was mild depression.  
The remaining records are negative for any complaints or 
findings of a psychiatric disorder, to include depression and 
PTSD.  In August 1986, the veteran underwent a Medical Board 
examination due to his chronic thoracic muscle pain.  At that 
time, the veteran was clinically evaluated as "normal" for 
psychiatric purposes.  He was subsequently discharged in 
January 1987 due to his thoracic spine disability.  

By a February 1987 rating action, the RO granted the 
veteran's claim for service connection for chronic thoracic 
muscle pain associated with muscular thoracic levoscoliosis 
at T2-T5.    

VAMC outpatient treatment records, dated from August 1987 to 
January 1988, and from April 1991, show that in January 1988, 
the veteran was diagnosed with an addictive personality.    

Evidence received subsequent to the August 1996 rating action 
consists of VAMC outpatient treatment records, dated from 
August 1987 to September 2002, and from April 2003 to July 
2006, a VA Form 21-4138, Statement in Support of Claim, dated 
in March 2003, a letter from the veteran, received in March 
2004, a VA medical statement from D.J., M.D., dated in August 
2005, VA medical statements from J.L.M., Ph.D., dated in 
August 2006 and December 2006, lay statements, dated in June 
2005 and December 2007, and hearing testimony.  

VAMC outpatient treatment records, dated from August 1987 to 
September 2002, show that in March 1998, it was noted that 
the veteran was taking Prozac for depression.  In a June 1998 
visit, the examiner noted that the veteran had a history of 
depression and substance abuse.  The examiner reported that 
the veteran had been clean for 18 months.  According to the 
examiner, the veteran had anxiety due to a custody case that 
he was involved with for parental rights for his child.  The 
veteran was unable to sleep.  The assessment was major 
depressive disorder and substance abuse in good control, with 
some complaints of anxiety, poor sleep, and restlessness.  
The remaining records show intermittent treatment for the 
veteran's major depressive disorder.   

In a VA Form 21-4138, Statement in Support of Claim, dated in 
March 2003, the veteran stated that he had been diagnosed 
with PTSD and that his stressors included the following: (1) 
being overseas and having to move from country to country, 
(2) handling chemicals to clean parts, (3) having "different 
kinds of people" in his face saying "American go home," 
(4) seeing tanks on the front and back gates, (5) driving 
through small towns in full combat readiness, (6) having beer 
bottles thrown at his fuel tank, (7) being led to the Russian 
border without any ammunition, and (8) being afraid of 
getting shot.  The veteran also noted that his marriage fell 
apart while he was stationed overseas.  He further reported 
that he was injured overseas and that he deserved a medal.  
In support of his contention that he developed PTSD from 
handling chemicals, he submitted a copy of an internet 
printout regarding the material safety data of diesel fuel.  
He later submitted copies of internet printouts regarding the 
hazards of diesel fuel.  

In a letter from the veteran, received in March 2004, the 
veteran stated that once he arrived at his duty station 
overseas, he was told that his life expectancy was three 
minutes given that he was a fuel truck driver.  The veteran 
also noted that he witnessed his friend get run over by a 
tank.  According to the veteran, while he was on gate guard 
duty, a German approached him and said "Americans go home."  
The veteran indicated that he injured his back when he was 
ordered to change a tire during a "move out."  He revealed 
that he received no recognition for being injured in the line 
of duty.   

VAMC outpatient treatment records, dated from April 2003 to 
July 2006, show that in February 2004, the veteran was 
evaluated by N.K., M.D. (initials used to protect privacy), 
an attending psychiatrist.  At that time, Dr. K. stated that 
according to the veteran, while he was stationed overseas in 
1984-85, he saw a tank run over a man.  The veteran further 
indicated that he was told that he had "30 seconds to live" 
because he was a fuel trucker which caused him to be in 
constant terror.  Dr. K. reported that the veteran had 
depression and intrusive thoughts with nightmares which 
continued regularly.  According to Dr. K., the veteran's 
presentation was one of major depression following traumatic 
events in the military, with PTSD a possible second diagnosis 
based on intrusive thoughts, nightmares, and depression, as 
the veteran was unable to avoid those thoughts and memories 
about his traumas while on active duty in Germany and 
allegedly Lebanon in the mid-1980s.  

According to the VAMC records, in August 2005, the veteran 
underwent a mental status evaluation in order to assess his 
readiness for the PTSD clinical team program.  The veteran 
stated that he had problems sleeping and military-related 
nightmares almost every night.  He indicated that during 
service, he witnessed his friend get run over and killed by 
an M-60 tank accidently in 1984 while on maneuvers in 
Germany.  The veteran also noted that he injured his back 
while repairing a 5-ton truck and that he was unable to re-
enlist due to his increased back problems.  Following the 
mental status evaluation, the veteran was diagnosed with the 
following: (Axis I) major depressive disorder; possible PTSD; 
rule out psychosis, not otherwise specified, (Axis III) 
spinal cord injury; hepatitis C; chronic pain, (Axis IV) 
current stressors were moderate to severe including medical 
problems, financial problems, and unemployabilty, and (Axis 
V) Global Assessment of Functioning (GAF) score of 45.  The 
examiner reported that the veteran voiced many symptoms 
consistent with PTSD.  However, the examiner noted that the 
veteran's lack of recall of significant personal dates, and 
issues related to secondary gain, were prominent in his 
presentation.       

The VAMC records also show that in June 2006, the veteran 
stated that he had been experiencing a great deal of 
emotional pain including violent dreams.  The veteran 
indicated that he was particularly upset by one of his 
traumatic memories of driving his fuel truck next to the 
Czechoslovakian border when he was assailed by bottles being 
thrown by the border guards.  Later, during a 46-day 
operational maneuver, he was driving with another soldier 
when he stopped to refuel a tank that had drawn up bedside 
him.  The veteran's friend had left the vehicle to lie down 
by the side of the road.  According to the veteran, he was 
shocked to subsequently discover the mangled crushed body of 
his friend after a tank rolled over him.  The veteran 
reported that the tank crew called for assistance and the MPs 
arrived and took the body away.  He recalled feeling very 
numb after that incident.  According to the veteran, he 
started to shake and tremble, which continued to happen 
episodically.  The veteran stated that he also injured his 
back during the course of the operation while trying to do 
some work on his 5-ton vehicle.  He further related another 
event that took place in Lebanon in 1985.  The veteran 
reported that he had to shoot someone during that period of 
time but he was not sure if he hit him.  He noted that he 
also had a great deal of fear in that situation.  According 
to the veteran, he coped with those memories by drinking a 
great deal.  He indicated that he had difficulty falling 
asleep and that he was irritable.  The examiner noted that 
the veteran endorsed hypervigilance and hyperstartle 
responses.  Following the mental status evaluation, the 
diagnoses were major depressive disorder and PTSD.  

In June 2005, the veteran submitted a statement from his ex-
wife, Ms. P.C., in support of his contention that he had 
PTSD.  In the statement, Ms. C. indicated that the veteran 
had nightmares and suffered from anxiety due to his PTSD.  

In a VA medical statement from Dr. D.J., dated in August 
2005, Dr. J. stated that he had been the veteran's primary 
care physician for the last six years.  According to this 
physician, the veteran's primary diagnoses included 
depressive disorder.  Dr. J. indicated that there was a 
question as to whether the veteran had the diagnosis of PTSD 
because there had been some issues in the past that had made 
him suspect that the veteran was exaggerating his symptoms 
for secondary gain.     

In a VA medical statement from Dr. J.L.M., Program Director, 
PTSD Clinical Team (PCT), dated in August 2006, Dr. M. stated 
that the veteran had military-related PTSD.  According to Dr. 
M., the veteran reported thought intrusions, as well as 
nightmares, about an incident in Germany in 1984.  At that 
time, the veteran's unit was on maneuvers when he witnessed a 
fellow soldier get crushed by a tank when their vehicle was 
parked by the side of the road.  The veteran also reported 
that his vehicle was the target of beer bottles thrown by 
communist Czechoslovakian troops on their border with West 
Germany.  He also revealed that he was placed on a temporary 
duty (TDY) in Lebanon where he was occasionally sniped at 
while guarding a gas depot in an Army Maintenance Management 
System.  Dr. M. indicated that the veteran suffered from a 
significant sleep disorder and was highly avoidant of 
reminders of combat and military-related events.  Dr. M. 
stated that in his opinion, the veteran met the diagnostic 
criteria for PTSD from military-related circumstances, and 
major depressive disorder.  According to Dr. M., the 
veteran's GAF score was estimated to be 45.  In a follow-up 
letter from Dr. M., dated in December 2006, Dr. M. reported 
that the veteran received group therapy, individual 
psychotherapy, and pharmacotherapy from the PCT since August 
2005.  Dr. M. noted that the veteran's ex-wife, who was also 
his caregiver and only friend, had died suddenly in September 
2006, and that since that time, the veteran's PTSD and 
depressive symptoms had increased.  Dr. M. indicated that the 
veteran's GAF score had declined to 40.  

In February 2008, while sitting at the RO in San Diego, 
California, the veteran testified at a videoconference 
hearing before the undersigned.  At that time, the veteran 
said that he was diagnosed with PTSD in approximately 2007.  
In regard to his stressors, the veteran stated that while he 
was on guard duty in Germany, he heard stories about "car 
bombs going in through the front gate."  He indicated that 
he had to perform guard duty in the winter when there was 
three feet of snow.  According to the veteran, he was 
confronted by a German soldier who said "Americans go 
home."  The veteran also noted that on one occasion, 
Czechoslovakian troops started throwing empty beer bottles at 
his fuel truck.  He further testified that he had a friend 
from the military who could support his allegation, but that 
he could not locate his friend.  According to the veteran, in 
late 1984, he witnessed a soldier get run over by an M-60 
tank by accident.  The veteran indicated that he could 
remember the first name of the soldier, but that he could not 
remember the soldier's last name.  At that time of his 
videoconference hearing, the veteran submitted a lay 
statement from his step-daughter, S.R.  In the statement, Ms. 
R. reported that the veteran had PTSD.  

The Board has reviewed the evidence since the August 1996 
rating action and has determined that the VAMC outpatient 
treatment records, dated from April 2003 to July 2006, and 
the VA medical statements from Dr. J.L.M., dated in August 
and December 2006, are both "new and material."  38 C.F.R. 
§ 3.156.  The VAMC outpatient treatment records, dated from 
April 2003 to July 2006, and the VA medical statements from 
Dr. J.L.M., dated in August and December 2006, are "new" in 
that they were not of record at the time of the RO's denial 
in August 1996.  Moreover, the aforementioned VAMC records 
and VA letters are "material" because they relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD (i.e., a current diagnosis) and 
raise a reasonable possibility of substantiating the claim.  
The VAMC outpatient treatment records show that after the 
veteran was initially diagnosed with possible PTSD, in June 
2006, he was firmly diagnosed with PTSD.  In addition, in the 
August and December 2006 letters from Dr. J.L.M., Dr. M. 
diagnosed the veteran with PTSD from military-related 
circumstances.  Thus, the newly received evidence shows a 
current diagnosis of PTSD and a nexus to alleged in-service 
stressors, which were not evident in August 1996.  

On the basis of the foregoing, it is concluded that new and 
material evidence has been received to reopen the previously 
denied claim for service connection for PTSD.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for PTSD.


REMAND

                                                              
PTSD

There is sufficient competent evidence of a current diagnosis 
of PTSD based upon alleged in-service stressors.  However, 
the relevant evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy and his claimed in-
service stressors have not been corroborated by service 
records or other credible supporting evidence.  

The Board comments that the service records do not reflect 
any combat service by the veteran while he served on active 
duty.  None of the medals that the veteran received denote 
combat service.  In fact, he did not serve in a combat zone.  
His MOS was a motor transport operator.

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In February 2004 treatment notes, Dr. N.K. reported that the 
veteran had major depression following traumatic events in 
the military, with PTSD listed as a possible secondary 
diagnosis.  In August 2005, the veteran was once again 
diagnosed with possible PTSD, and in June 2006, the veteran 
was diagnosed with PTSD.  In addition, in VA medical 
statements from Dr. J.L.M., dated in August and December 
2006, Dr. M. opined that the veteran met the diagnostic 
criteria for PTSD from military-related circumstances.  It is 
not clear whether either Dr. M. or the VA examiner who 
diagnosed the veteran with PTSD in June 2006 had access to or 
reviewed the veteran's claims file, to include the service 
medical records and service personnel records, prior to 
offering their opinions.  In any event, there is no credible 
supporting evidence that the veteran's claimed in-service 
stressors actually occurred.  

In this case, the veteran maintains that his stressors 
included the following: (1) being overseas and having to move 
from country to country; (2) handling chemicals to clean 
parts; (3) being confronted by a German soldier who said 
"Americans go home;" (4) seeing tanks on the front and back 
gates; (5) driving through small towns in full combat 
readiness; (6) having beer bottles thrown at his fuel tank; 
(7) being led to the Russian border without any ammunition; 
(8) being afraid of getting shot; (9) being told that he had 
"30 seconds to live" because he was a fuel trucker; (10) 
witnessing his friend get run over and killed by a tank; (11) 
going to Lebanon on a TDY where he might have shot someone, 
and (12) injuring his thoracic spine.        

The Board notes that most of the claimed stressors are 
inherently unverifiable, such as being told he had "30 
seconds to live" because he was a fuel trucker, or that a 
German solder told him to go home.  That is, anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.")  In addition, with respect to 
the veteran's alleged TDY in Lebanon, the veteran's personnel 
records only reflect overseas service in Germany from July 
1984 to February 1986, and are negative for any evidence 
showing that the veteran had TDY service in Lebanon.  
Moreover, in regard to the veteran's alleged stressor of 
having witnessed his friend get run over by a tank, the Board 
observes that the veteran has only provided the first name of 
the deceased soldier, and has testified that he does not 
remember the veteran's last name.  Thus, without the name of 
the deceased soldier, this incident is simply not capable of 
verification.   

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court held that the VA and Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
However, the Court cited its decisions in Swann v. Brown, 5 
Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirming that, in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  Here, the history of TDY service in 
Lebanon reported by the veteran on examination by Dr. M. in 
August 2006, and by the VA examiner in June 2006 is 
contradicted from by the records; the veteran's personnel 
records do not show any overseas service other than service 
in Germany.  Therefore, to the extent that those opinions can 
be read as opinions of a nexus to service, they are not 
competent evidence.  Id.  See also Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible if the Board rejects the 
statements of the veteran).              

The veteran's lay testimony is insufficient to establish the 
incurrence of his claimed in-service stressors.  Moreau, 
Dizoglio, West (Carlton), Zarycki, supra.  He has submitted 
no credible corroborative evidence of any of his alleged in-
service stressors.  

Notwithstanding the foregoing, since the veteran essentially 
contends, in part, that his PTSD is due to pain or other 
symptoms associated with his service-connected thoracic spine 
disability, the RO must adjudicate the secondary service 
connection aspect of the claim.  That is, under 38 C.F.R. § 
3.310 (a), service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, was enacted during the 
pendency of this appeal.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen and adds language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  The RO 
must properly develop and adjudicate the veteran's claim for 
secondary service connection for PTSD 

                                                   Depression

The only psychiatric diagnosis in the veteran's service 
medical records is the April 1986 diagnosis of mild 
depression due to the veteran's impending divorce.  The 
remaining records are negative for any other complaints or 
findings of a psychiatric disorder.  Upon the veteran's 
August 1986 Medical Board examination, he was clinically 
evaluated as "normal" for psychiatric purposes.  VAMC 
outpatient treatment records show that in March 1998, it was 
noted that the veteran was taking Prozac for depression.  
Subsequent VAMC outpatient records show continued 
intermittent treatment for depression and, in a February 2004 
record, Dr. N.K. noted that the veteran had major depression 
following traumatic events in the military. 

In light of the veteran's service medical records which show 
that in April 1986, he was diagnosed with mild depression, 
and given that VAMC and private medical records show current 
treatment for depression, and that it is the veteran's 
contention that his depression was caused or aggravated by 
his service-connected thoracic spine disability, the Board 
finds that a psychiatric examination is warranted that 
includes an opinion addressing the direct and secondary 
service connection questions at hand.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007), he 
must be notified of the information and 
evidence needed to substantiate his claims 
for service connection for PTSD and a 
psychiatric disorder other than PTSD, to 
include depression, as secondary to a 
service-connected thoracic spine 
disability.  He must also be notified of 
what portion of that evidence VA will 
secure, and what portion he himself must 
submit.  The veteran must also be advised 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining service medical records 
or records of treatment from private 
medical professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

2.  In notifying the veteran of the 
information and evidence needed to 
substantiate his claims for secondary 
service connection for PTSD and a 
psychiatric disorder other than PTSD, to 
include depression, the AMC/RO must 
include 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to ascertain the nature, 
approximate onset date and/or etiology of 
any psychiatric disorder that is present.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner should respond to the following:

(a)	Is it at least as likely as 
not (a 50 percent or higher 
degree of probability) that the 
veteran's PTSD was caused or 
aggravated by pain or other 
symptoms of his service-
connected thoracic spine 
disability? 
(b)	Is it at least as likely as 
not that any other psychiatric 
disorder that may be present, to 
include depression, began during 
service or is causally linked to 
any incident of or finding 
recorded during service, to 
specifically include an in-
service diagnosis of mild 
depression.?
(c)	Is it at least as likely as 
not that any  psychiatric 
disorder that may be present 
other than PTSD, to include 
depression, was caused or 
aggravated by pain or other 
symptoms of the veteran's 
service-connected thoracic spine 
disability? 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

The examiner is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.   

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.  

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the claims 
for service connection for PTSD and a 
psychiatric disorder other than PTSD, to 
include depression.  If such action does 
not grant either benefit claimed, the RO 
should provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


